Citation Nr: 1613007	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-42 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to an increased disability rating in excess of 20 percent for residuals of right shoulder separation.  

3.  Entitlement to a higher initial disability rating in excess of 30 percent for left knee patellofemoral syndrome. 

4.  Entitlement to a higher initial disability rating in excess of 10 percent for left knee instability.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to February 1998. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from ratings decisions of the RO in Columbia, South Carolina, in pertinent part, in January 2009 denied an increased disability rating in excess of 20 percent for residuals of right shoulder separation, a May 2010 rating decision which denied service connection for hemorrhoids, and a July 2010 rating decision which granted service connection for left knee patellofemoral syndrome and assigned a 30 percent disability rating effective March 22, 2010, and granted service connection for left knee instability and assigned a 10 percent disability rating with an effective date of March 22, 2010.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A January 2016 letter sent to the Veteran explained that in January 2012 the authorized representative previously representing the Veteran requested a Travel Board hearing before a Veterans Law Judge and, while a hearing with a Regional Office Decision Review Officer was scheduled for July 5, 2013 and subsequently cancelled, the Veteran was never scheduled for a Travel Board hearing.  The January 2016 letter offered "Hearing Options," including withdrawing the Travel Board hearing request, a Board videoconference hearing, or a Board hearing in Washington, DC.  The January 2016 letter also indicated that if no response was received within 30 days, the Board would use the pervious hearing selection in determining the choice of hearing.  To date, the Veteran has not responded.  

When certifying the case to the Board, the RO correctly noted in January 2015 VA Form 8 that a Travel Board hearing had been requested.  A review of Veterans Appeals Control and Locator System (VACOLS) also reflects a pending Travel Board hearing request.  For these reasons, the Board will remand this case to schedule the Veteran for a Travel Board hearing.  

A review of the file also reflects the Veteran is not represented.  Should the Veteran want a Veterans Service Organization to represent him, he should fill out and send VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative."  If the Veteran would like an attorney or accredited agent to represent him, he should have the attorney or accredited agent fill out and send VA Form 21-22a, "Appointment of Individual as Claimant's Representative."  Should the Veteran decide to withdraw the Travel Board hearing request, he should do so in writing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Board personal hearing in appropriate docket order before a Veterans Law Judge seated at the RO (Travel Board hearing).  The Veteran should be afforded adequate notice of the date and location of the hearing.  Once the Travel Board hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board in accordance with current appellate procedure.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by The United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


